Citation Nr: 1448039	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-10 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, to include a nervous condition.

2.  Whether new and material evidence has been received to reopen service connection for a low back disorder.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1985 to September 1985, and from January 1986 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In October 2013, the Board remanded the matter for additional development.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the October 2013 Board Remand is included in the Duties to Notify and Assist section below.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  A RO decision in June 1995 denied service connection for a nervous condition, finding there were no complaints or treatment in service related to a psychiatric disorder, and no diagnosis of a psychiatric disorder within one year of service separation.

2.  The Veteran did not appeal the June 1995 rating decision denying service connection for a nervous disorder after being informed of the appellate rights, and no additional evidence was received within one year of the decision.

3.  Since the June 1995 rating decision denying service connection for a nervous disorder, the additional evidence that was not previously considered is cumulative or does not relate to the unestablished facts of in-service injury or disease, or a psychosis to a compensable degree within one year of service separation.

4.  A RO decision in February 1990 denied service connection for a low back disorder, finding that there was no evidence that a low back disorder was incurred in or aggravated by service.

5.  The Veteran did not appeal the February 1990 rating decision denying service connection for a low back disorder after being informed of the appellate rights, and no additional evidence was received within one year of the decision.

6.  The Veteran has a current disorder of lumbar disc herniation at L4-L5.

7.  There was no in-service injury or disease of the back.

8.  The current lumbar disc herniation disorder is not related to service.


CONCLUSIONS OF LAW

1.  The June 1995 rating decision that denied service connection for a nervous disorder became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has not been received to reopen service connection for an acquired psychiatric disorder, to include a nervous disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2014).

3.  The February 1990 rating decision that denied service connection for a low back disorder became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2014).


4.  Evidence received since the February 1990 rating decision is new and material to reopen service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2014).

5.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In an April 2010 letter, the RO apprised the Veteran of the information and evidence necessary to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The letter also included provisions for disability ratings and for the effective date.  

Additionally, the Board is satisfied that VA has provided the Veteran with notice regarding the date and bases of the prior final denials of the claims for service connection.  The April 2010 letter informed the Veteran that the basis for the prior final denial of service connection for an acquired psychiatric disorder (claimed as schizophrenia) was that there was no evidence of a complaint or treatment for an acquired psychiatric disorder in service.  The letter also stated that the basis of the prior final denial of service connection for a low back disorder (claimed as a back injury) was that there was no evidence that a low back disorder was incurred in or aggravated by service.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, an August 2010 VA examination report, and the Veteran's statements.  Pursuant to the October 2013 Board Remand, the RO made reasonable attempts to obtain private treatment (medical) records on behalf of the Veteran after receiving the necessary authorization from the Veteran, who was notified in May 2014 that he had the responsibility to ensure that VA received all pertinent records not kept by the VA, military, or any other federal agency. 

The Veteran has not been afforded a VA examination in connection with the appeals to reopen service connection; however, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  As to the reopened issue of service connection for a low back disorder, the Board finds that the August 2010 VA examination is adequate.  The VA examiner interviewed the Veteran to receive a history of past and present symptomatology, reviewed the claims file, and physically examined the back.  The VA examiner provided the requested opinion with supporting rationale, which is adequate to assist in determining the nature and etiology of the low back disorder; therefore, no further examination or opinion is needed.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this matter, and no further development is required to comply with the duty to assist in developing the facts pertinent to the issues on appeal.  In view of the foregoing, the Board will proceed with appellate review.

Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).




Reopening of Service Connection for an Acquired Psychiatric Disorder

The Veteran seeks to reopen service connection for an acquired psychiatric disorder.  In a June 1995 decision, the RO denied service connection for a nervous condition, and informed the Veteran in a July 1995 letter.  The Veteran did not appeal the June 1995 rating decision after being informed of the appellate rights, and no additional evidence was received within one year of the decision; therefore, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In the June 1995 rating decision, the RO denied service connection for a nervous condition on the basis that there were no complaints or treatment in service related to a psychiatric disorder, and no diagnosis of a psychiatric disorder within one year of service separation.  The evidence at the time of the June 1995 rating decision included the service treatment records and post-service VA treatment records from June 1993 to February 1995, which included treatment for schizophrenia.  The evidence received since the June 1995 rating decision includes VA hospitalization records from 1986, private treatment records from November 2001, VA treatment records through February 27, 2012, an August 2010 VA examination report, and the Veteran's statements. 

The Board finds that the evidence that is new is not material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  A substantial portion of the new evidence does not address an acquired psychiatric disorder.  The August 2010 VA examination report and the VA hospitalization and treatment records do not show treatment or otherwise discuss an acquired psychiatric disorder.  The Veteran's statements received since the June 1995 rating decision do not include any assertions regarding how an acquired psychiatric disorder is related to service.  

Although the Veteran indicated that he was treated for an acquired psychiatric disorder (schizophrenia) in 2001 by three private health care providers, VA was not able to obtain all of the records after reasonable efforts, and the Veteran has not submitted any corresponding treatment records.  The Board notes that the Veteran's authorization forms all identified the same treatment dates, but at different locations with similar names.  This may indicate confusion as to the location of one series of treatment; nevertheless, the Veteran has not indicated that any of these treatment records would relate to the unestablished facts of complaints or treatment in service related to a psychiatric disorder, or a psychosis to a compensable degree within one year of service separation.  As to the evidence that was obtained, the November 2001 private treatment record shows that medical providers observed psychiatric symptoms; however, there is no evidence to support that an acquired psychiatric disorder was present in service or that a psychosis developed within one year of service separation.  

In sum, the evidence that is new is not material.  While the November 2001 private treatment record discusses a history of psychiatric disorder symptoms, the evidence at the time of the June 1995 rating decision included a medical diagnosis of schizophrenia and evidence of treatment.  As such, the November 2001 private treatment record history of psychological disorder is cumulative, so is not new.  The other evidence received since the prior final denial in June 1995 does not relate to the previously unestablished facts of complaints or treatment in service related to a psychiatric disorder, or a diagnosis of a psychosis within one year of service separation; therefore, it does not raise a reasonable possibility of substantiating the claim.  See Anglin, 203 F.3d at 1347.

For these reasons, the Board finds that reopening of service connection for an acquired psychiatric disorder is not warranted.  Until the evidence meets the threshold of new and material evidence sufficient to reopen the claim, the benefit of the doubt doctrine does not apply.  See Annoni, 5 Vet. App. at 467.

Reopening of Service Connection for a Low Back Disorder

The Veteran seeks to reopen service connection for a low back disorder.  In a February 1990 decision, the RO denied service connection for a back injury, and informed the Veteran in a February 1990 letter.  The Veteran did not appeal the February 1990 rating decision after being informed of the appellate rights, and no additional evidence was received within one year of the decision; therefore, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In the February 1990 rating decision, the RO denied the claim for service connection for a back injury on the basis that that there was no evidence that a back injury was incurred in or aggravated by service.  The evidence at the time of the February 1990 rating decision included the service treatment records and a June 1989 application for compensation identifying unspecific "back injuries" in 1986 and knee injuries incurred while parachute jumping.  The evidence received since the February 1990 rating decision includes a statement from the Veteran identifying an in-service motor vehicle accident as the source of the back injury, VA hospitalization records from 1986 showing treatment for a motor vehicle accident, and an August 2010 VA examination report.

After reviewing the evidence received since the February 1990 rating decision, the Board finds that it qualifies as new and material evidence and, therefore, is sufficient to reopen service connection for a low back disorder.  Specifically, the April 2011 VA Form 9 includes a statement that the Veteran injured his back in a motor vehicle accident during service.  This assertion was not previously made, and, assuming the credibility for reopening purposes, raises a plausible theory of an in-service back injury.  The Veteran also submitted VA treatment records from 1986 that show hospitalization for injuries incurred in a motor vehicle accident.

In summary, the new evidence relates to the unestablished fact of a nexus between service and a current low back disability.  The Veteran's April 2011 statement of back injury in service was not previously considered and raises a reasonable possibility of substantiating the claim.  The Veteran's statement asserting an in-service back injury from a car accident, which had not been made prior to the February 1990 rating decision.  Although the 1986 VA hospitalization records do not show treatment for a back injury, and are, therefore, not material for that purpose, the records do reflect that the Veteran was involved in a motor vehicle accident in service.  Moreover, the service treatment records include a record of discharge related to the motor vehicle accident; therefore, the 1986 VA treatment records are duplicative and, therefore, not material.  

The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for a low back disorder.

Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Low Back Disorder

The Veteran asserts that service connection is warranted for a current low back disorder.  Specifically, the Veteran contends that the low back was injured during a motor vehicle accident in service.  See April 2011 VA Form 9.

Initially, the Board finds that the Veteran has a current disorder of lumbar disc herniation at L4-L5.  This diagnosis was provided in the August 2010 VA examination report after the VA examiner physically examined the back.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding an injury or disease of the back in service.  Service treatment records do not reflect any complaints, treatment, or symptoms of a back injury or disease in service.  Service medical examination reports from November 1985 and 1987 reflect normal clinical evaluations of the spine.  The Veteran denied a history or present symptoms of recurrent back pain in a November 1985 report of medical history.

The service treatment records, which appear to be complete, reflect that the Veteran was treated for other injuries and disorders during service for which he did seek treatment; however, the remaining service treatment records do not include any complaints, symptoms, or treatment for a back disorder.  The Veteran presented for treatment of multiple other conditions including bilateral foot pain, knee pain, fever, cold symptoms, and a skin disorder.  Thus, in consideration of the other evidence included in the service treatment records showing complaints and treatment for various disorders, especially musculoskeletal disorders in the feet and knees, it is likely that any complaints, symptoms, or treatment for a back disorder or symptoms such as back pain would have been mentioned and/or detected during service.  As a result, the absence of any in-service complaint, finding, or reference to treatment for a back disorder or related symptoms weighs against finding an in-service back injury or disease.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The Veteran stated that the back was injured in a motor vehicle accident; however the Board does not find this statement to be credible.  First, the VA hospitalization and service treatment records pertaining to an August 1986 motor vehicle accident - the only motor vehicle accident found in the record - do not include treatment for a back injury.  Similar to the discussion above, because the Veteran reported injuries to the shoulder and head when being treated following the motor vehicle accident, it is likely that any injury to the back or symptoms of injury to the back, of which the Veteran is competent to report, would have been reported at that time, especially for treatment purposes.  See Kahana, 24 Vet. App. at 438; Buczynski, 24 Vet. App. at 224.  As such, the absence of complaints of back pain or treatment for a back injury within the hospitalization and treatment records weighs against the veracity of the Veteran's recent statement, which is less contemporaneous to service and is not made for treatment purposes, asserting an in-service back injury from the motor vehicle accident.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

Second, the reported back injury is inconsistent with the Veteran's original June 1999 claim for service connection for a back injury.  Whereas in the claim form the Veteran was specific regarding in-service injuries to the knees, describing parachute jumps that took place at Fort Benning in approximately 1987, the Veteran did not provide similar details regarding "back injuries."  June 1999 VA Form 21-526.  

Given that the Veteran has recently asserted a very specific, single injury to the back, the credibility of that assertion is challenged by a comparatively nondescript claim from June 1999 for back "injuries" that also provided specific details regarding a separate knee disorder.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).

In sum, the only evidence supporting an in-service back injury is the recent non-credible statement from the Veteran.  Accordingly, the Board finds that the weight of the lay and medical evidence demonstrates no in-service back injury or disease.  In this context, the Board finds that the weight of the evidence is against finding that the current lumbar disc herniation at L4-L5 is related to service.  The August 2010 VA examination report includes the VA examiner's opinion that the lumbar disc herniation is less likely as not caused by or a result of service.  The VA examiner's rationale is based on the accurate assumption of no back pain in service, or any diagnosis or treatment relating to a back disorder during service.  The VA examiner noted how the treatment records for the August 1986 motor vehicle accident did not include treatment for a back injury.

Given the absence of an in-service injury or disease of the back, and the August 2010 VA medical opinion that weighs against a relationship between the current low back disorder and service, the Board finds that the weight of the evidence demonstrates that the current lumbar disc herniation at L4-L5 is not related to service.  For these reasons, the Board finds that criteria for service connection for a 

low back disorder have not been met, and that the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for an acquired psychiatric disorder is denied.

New and material evidence having been received, the appeal to reopen service connection for a low back disorder is granted. 

Service connection for a low back disorder is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


